DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,831811 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement filed 7/8/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because page 2 of 4, citations numbers 1-10 are missing date and name which are required for publication. Page 3 of 4, citation 3 is missing date and ends with “+” sign.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kim Kanzaki (Reg.No. 37,652) on Feb 9th, 2022.

The application has been amended as follows: 
Claims:
Claim 2 (currently amended): The method as recited by Claim 1, wherein the language input is selected from a group consisting of speech, representation of speech, written, representation, and commands generated based on user interaction with a user interface.

Claim 12 (currently amended): The non-transitory processor-readable storage device as recited by Claim 11, wherein the language input is selected from a group consisting of speech, representation of speech, written, representation, and commands generated based on user interaction with a user interface.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior of record alone or in combination do not teach “the estimation of the probability includes an estimation of the ambiguity and wherein the estimation of the probability is further generated by illustrating the schema-ontology graphically as a network diagram with nodes representing portions of data and semantic relationships between the nodes; augmenting structure of the schema-ontology with relationship strength values characterizing the semantic relationships between the nodes; using relationship strength values by a probability network, wherein the relationship strength values are along paths between the nodes, wherein a particular path of the paths includes associations between a subset of three or more of the nodes, wherein each of the associations is associated with a 51Trellis Ref. ORACP0144CNT1 Client Ref. ORA151066-US-CNT respective weight that is scaled by a respective individual multiplier; and generating the estimation of the probability based at least in part on the weights associated with the associations; generating the machine interpretation of the language input based on the meaning and based on the estimation of the meaning including the estimation of the ambiguity” as recited in independent claims 1, 11 and 20.  The dependent claims 2-10, 12-19 depends from the independent claims and they are likewise allowed.
Closest prior art (Applicant’s submitted prior art (IDS) submitted on 07/08/2021) Ilyas (US 2012/0166372) teaches probabilistic models to create knowledge representations using semantic concepts and on Millmore (US 2013/0103391) teaches estimating probability for natural language input in an ERP environment. Prior art Eder 
Therefore, the prior art of record has not taught either individually or in combination and together with all other claimed features the limitations discussed above. Furthermore, while some limitations may be broadly disclosed in the references above, the specific combination of limitations would not be obvious as claimed absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMA P MINA/          Examiner, Art Unit 2159   

/William B Partridge/           Primary Examiner, Art Unit 2183